NORTHCUTT, Judge.
While C.M.’s family was cleaning a residence in anticipation of moving into it, someone found a plastic baggie containing marijuana under a bed in the bedroom that C.M. and his brother were to occupy. C.M.’s mother turned the contraband over to the police. On this evidence alone, C.M. was charged, tried, and adjudicated delinquent for marijuana possession. We reverse because the evidence was legally insufficient to prove his guilt.
Because the State could not establish that C.M. ever had actual possession of the baggie, it was obliged to prove that he possessed it constructively. To do so, the State was required to show that C.M. had dominion and control over the marijuana, was aware of its presence, and knew of its illicit nature. See Green v. State, 667 So.2d 208, 211 (Fla. 2d DCA 1995). Obviously, the evidence against C.M. proved none of those things.
Reversed.
PATTERSON, A.C.J., and SALCINES, J., Concur.